DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamahara (US 9,978,581).
Regarding claim 1, Kamahara discloses a lighting device (100), comprising: an emitter (4, see Figs. 1 and 2, Col. 4; lines 30-37); phosphors (3, see Figs. 1 and 2) that receive electrons discharged from the emitter and that emit light toward to a surface (surfaces 2a, see Figs. 1 and 2) to be irradiated with light; and a support member (8, see Fig. 1) that supports the phosphors, the support member including a material that excels in both of electrical conductivity and thermal conductivity, the phosphors (3) being present on a surface of the support member (see Fig. 1) in a thickness small (i.e. the phosphors 3 are pushed into the porous material 5 by the use of a laminate of thin films made of a vinyl resin, Col. 7; lines 36-38) enough to an extent that the support member is exposable in part through fine voids (3a, see Figs. 2 and 5, Col. 6; lines 59-64) between the phosphors.

Regarding claim 2, Kamahara further discloses the support member (8) is exposed in part out of the lighting device (see Fig. 1), and the phosphors (3) are present on a surface of the support member in a thickness small enough to an extent that the support member is exposable in part through fine voids (3a, see Figs. 2 and 5, Col. 6; lines 59-64) between the phosphors.

Regarding claim 3, Kamahara further discloses the phosphors (3) are present in a quantity close to a minimum quantity of phosphors that can achieve an amount of fluorescence, which is a degree of luminance, required of the phosphors.

Regarding claim 4, Kamahara further discloses the material that excels in both of electrical conductivity and thermal conductivity is a metal (see Col. 5; lines 42-46).

Regarding claim 5, Kamahara further discloses the emitter (4) is disposed between the phosphors and the surface to be irradiated with light.

Regarding claim 6, Kamahara further discloses comprising a transparent sealing member that covers the emitter, the support member (8) and the phosphors (3), wherein at least one of ends on both sides of the support member is penetrating through the transparent sealing member and is protruding out of the lighting device (see Fig. 1), a gap between the support member (8) and the sealing member (2) is sealed, and inside of the transparent sealing member is hermetically closed (see Figs. 1 and 2; Col. 5; lines 1-17).

Regarding claim 7, Kamahara further discloses wherein ends on both sides of the support member (8) are penetrating through the transparent sealing member (2) and are protruding out of the lighting device (see Fig. 1, Col. 5; lines 5-17).

Regarding claim 8, Kamahara further discloses the support member (8) is disposed along a vertical direction (see Fig. 1).

Regarding claim 9, Kamahara further discloses the support member (8) has a cylindrical shape with an opening at one of two ends on both sides thereof, the opening at one end is protruding out of the lighting device, and an inner space of the support member having a cylindrical shape is exposed out of the lighting device through the opening at one end (see Fig. 4).

Regarding claim 10, Kamahara further discloses the support member (8) has a cylindrical shape with openings at two ends on both sides thereof, the openings at two ends are protruding out of the lighting device, and an inner space of the support member having a cylindrical shape is exposed out of the lighting device through the openings at two ends (see Fig. 1).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tatung (US 8,536,775) disclose a field emission lamp, capable of increasing the number of electron emitting points thereof, and of increasing the uniformity and the intensity of the light output therefrom by installing a mesh cathode; Wei et al. (US 7,876,034) discloses a field emission lamp (2) includes a tubular-shaped housing (20), a first electrode (22), an electron emitting layer (24), a second electrode (26), and a fluorescent layer (28); and Liu et al. (US 7,812,511) discloses a field emission illumination device includes a sealed tubular body, an anode layer, a fluorescence layer and an electron emitting cathode electrode.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tsion Tumebo whose telephone number is 571-270-1668. The examiner can normally be reached on 7:30 am to 4:00 pm, Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSION TUMEBO/
Primary Examiner, Art Unit 2875